Citation Nr: 1456443	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-13 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent degenerative disc disease beginning at the L4-5 of the lumbar spine. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1977 and from January 1981 to January 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that in May 2008, the Veteran submitted a statement which indicated he had received treatment on his spine at a VA facility in September 2007 which he believed had increased the severity of his back disability.  The RO treated this statement as a new claim and subsequently issued the March 2009 rating decision which the Veteran appealed.  The Board finds, however, that because September 2007 VA treatment record would be considered in constructive receipt of VA under Bell v. Derwinski, 2 Vet. App. 611 (1992), new and material evidence with respect to the increased rating claim for the Veteran's service-connected spine disability was received within the appeal period of the June 2007 rating decision.  Thus, the June 2007 rating decision did not become final and is the rating decision currently on appeal.

The Board finds that it properly has jurisdiction over a claim seeking entitlement to TDIU, reasonably raised by Veteran's August 2014 correspondence which reflected that the Veteran was unable to secure and maintain substantially gainful employment due to his service-connected disability, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

As noted above, in May 2008 correspondence, the Veteran indicated that his treatment at a VA medical facility in September 2007 produced additional pain in his lower back.  The issue of entitlement to compensation under 38 U.S.C.A. 1151 for a back disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his lumbar spine disability in February 2009, over 5 years ago.  Because this examination is too old to provide information regarding the current severity of the Veteran's service-connected spine disability, the Board finds that a new spine examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995).

In light of Rice and the Board's remand of the increased rating claim, the TDIU issue must be remanded because the claims are inextricably intertwined. 
See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA lumbar spine examination by an appropriate medical professional to determine the current severity of his low back pain.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees), to include the degree at which pain begins.  The examiner should also address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.

The examiner should also describe the impact the service-connected spine disability has on the Veteran's occupational functioning AND provide an opinion as to whether the Veteran's service-connected disabilities, either individually or in the aggregate, render him unable to obtain or maintain gainful employment, without regard to his age or nonservice-connected disabilities.  

2.  Finally, readjudicate the appeal to include consideration of the assignment of TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




